UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-2007


MICHAEL EUGENE TANN,

                       Plaintiff – Appellant,

          v.

CORPORAL THOMAS   FISHER,   #ID   305-Towson   University   Police
Department,


                       Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.      Paul W. Grimm, Magistrate Judge.
(1:11-cv-00121-PWG)


Submitted:   December 15, 2011             Decided:   December 19, 2011


Before GREGORY, SHEDD, DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Eugene Tann, Appellant Pro Se. Elizabeth Bechtold
Rivera, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Carolyn
Waters Skolnik, Assistant Attorney General, Baltimore, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Michael    Eugene     Tann    appeals   the    magistrate   judge’s

orders    dismissing   his   42     U.S.C.   § 1983     (2006)    complaint    for

failure     to    effect        service      of     process       and   denying

reconsideration.       We    have    reviewed     the    record   and   find   no

reversible error.      Accordingly, we affirm for the reasons stated

by the magistrate judge.          Tann v. Fisher, No. 1:11-cv-00121-PWG

(D. Md., July 11 & August 26, 2011).                    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                        AFFIRMED




                                         2